DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Status of the Claims
Claims 1-6, 8-10 are pending.
Claims 1-6, 8-10 are examined herein.
Claim Objections
Claims 8-10 are objected to because of the following informalities:  
Claim 7 is missing and not marked as canceled.  The status of the claim must be addressed in the claims or Claims 8-10 must be renumbered.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
	Applicant broadly claims an altered guayule plant or method of making said plant that produces more rubber than amount of rubber produced by a non-altered guayule comprising an alteration that causes said altered guayule to produce an increased amount of rubber, said alteration being an increase in amount of salicylic acid within said altered guayule, wherein said alteration causes said altered guayule to produce more rubber than the amount of rubber produced by a non-altered guayule.  The genus of alterations encompasses any alterations that would modulate regulators of SA biosynthesis genes or SA biosynthesis enzymes.
	Applicant describes increasing the amount of salicylic acid (SA) in guayule plants by directly administering the SA to the plants.  (Specification p. 43, Example 8).  Applicant describes guayule plants that both overexpress and exhibit reduced expression/levels of PaAos, using a constitutive promoter to drive overexpression of PaAos and an RNAi construct expressing an interfering dsRNA to suppress mRNA levels of the PaAos transcript – PaAos being an enzyme in the SA production pathway.  Applicant describes results showing that the levels of the PaAos transcript were significantly lower in the RNAi plants and significantly higher In the overexpressing plants (Specification p. 31-34, Table 3).  Applicant describes working examples showing that in the RNAi plants, rubber production was significantly increased (approximately doubled in above0-ground tissues) and that cold treatment acted to synergistically increase rubber production in roots.  (p. 36-38, Tables 5-7).  Applicant describes working examples showing that in the RNAi plants, plants biomass, chlorophyll content and photosynthetic rate was increased.  (p. 40-41, Figures 3, 5, Table 9).  Applicant describes the identification of potential binding sites of several transcription factors in the promoter region of the PaAos gene in guayule and performed experiments showing the relative expression levels of PaWRKY3-like, PaWRKY71-like, and PaMYBS3-like genes in the PaAos RNAi, overexpressing and control lines, showing increases in expression of these three transcription factors.  (p. 44-45, Figures 13a-c).  Applicant describes working examples of overexpressing these transcription factors (which appear to be transcriptional suppressors when overexpressed) wherein the levels of PaAos are decreased and the levels of rubber are significantly increased by a factor of 2-10 fold.  (p. 45).
	Applicant does not adequately describe the genus of alterations that increase the amount of SA in guayule plants.  Huang et al. "Biosynthesis and regulation of salicylic acid and N-hydroxypipecolic acid in plant immunity." Molecular plant 13.1 (2020): 31-41 teaches the current state of the art with respect to SA biosynthesis and regulation.  Huang et al. teaches that many aspects of SA biosynthesis were not know at the time of the effective filing date of the invention – for example the regulatory effect of WRKY75 on SA biosynthesis, the regulatory effect of activated WRKY33 on Pip and NHP biosynthesis, which in turn appear to regulate SA levels (p. 37 left col. ¶ 2, Table 1).  Further, Huang et al. teaches that currently, very little is known on post-transcriptional regulation of the biosynthetic enzymes of SA and NHP. (p. 37 right col. ¶ 1).  The instant disclosure fails to remedy the deficiencies of the prior art.  The disclosure in view of the teachings of the prior art fails to adequately describe the structures that are necessary and sufficient for the regulation of SA biosynthesis in plants as such fails to describe the claimed genus of alterations that will increase SA in guayule plants.    The limited examples of increasing SA provided by Applicant fail to describe the genus of alterations by virtue of example.  
	Hence, Applicant has not, in fact, described the claimed inventions within the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Claims 1, 3-5, 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for modulating the PaAos gene and directly administering SA to guayule plants, it does not reasonably provide enablement for making plants across the range as encompassed by the claims without undue experimentation.  
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
	Applicant broadly claims an altered guayule plant or method of making said plant that produces more rubber than amount of rubber produced by a non-altered guayule comprising an alteration that causes said altered guayule to produce an increased amount of rubber, said alteration being an increase in amount of salicylic acid within said altered guayule, wherein said alteration causes said altered guayule to produce more rubber than the amount of rubber produced by a non-altered guayule.  The genus of alterations encompasses any alterations that would modulate regulators of SA biosynthesis genes or SA biosynthesis enzymes.
	Applicant teaches increasing the amount of salicylic acid (SA) in guayule plants by directly administering the SA to the plants.  (Specification p. 43, Example 8).  Applicant teaches guayule plants that both overexpress and exhibit reduced expression/levels of PaAos, using a constitutive promoter to drive overexpression of PaAos and an RNAi construct expressing an interfering dsRNA to suppress mRNA levels of the PaAos transcript.  Applicant describes results showing that the levels of the PaAos transcript were significantly lower in the RNAi plants and significantly higher In the overexpressing plants (Specification p. 31-34, Table 3).  Applicant teaches working examples showing that in the RNAi plants, rubber production was significantly increased (approximately doubled in above0-ground tissues) and that cold treatment acted to synergistically increase rubber production in roots.  (p. 36-38, Tables 5-7).  Applicant teaches working examples showing that in the RNAi plants, plants biomass, chlorophyll content and photosynthetic rate was increased.  (p. 40-41, Figures 3, 5, Table 9).  Applicant teaches the identification of potential binding sites of several transcription factors in the promoter region of the PaAos gene in guayule and performed experiments showing the relative expression levels of PaWRKY3-like, PaWRKY71-like, and PaMYBS3-like genes in the PaAos RNAi, overexpressing and control lines, showing increases in expression of these three transcription factors.  (p. 44-45, Figures 13a-c).  Applicant teaches working examples of overexpressing these transcription factors (which appear to be transcriptional suppressors when overexpressed) wherein the levels of PaAos are decreased and the levels of rubber are significantly increased by a factor of 2-10 fold.  (p. 45).  
	Applicant does not provide teachings sufficient to enable one of ordinary skill in the art to make the genus of alterations that increase the amount of SA in guayule plants as encompassed by the claims without undue experimentation.  Huang et al. "Biosynthesis and regulation of salicylic acid and N-hydroxypipecolic acid in plant immunity." Molecular plant 13.1 (2020): 31-41 teaches the current state of the art with respect to SA biosynthesis and regulation.  Huang et al. teaches that many aspects of SA biosynthesis were not know at the time of the effective filing date of the invention – for example the regulatory effect of WRKY75 on SA biosynthesis, the regulatory effect of activated WRKY33 on Pip and NHP biosynthesis, which in turn appear to regulate SA levels (p. 37 left col. ¶ 2, Table 1).  Further, Huang et al. teaches that currently, very little is known on post-transcriptional regulation of the biosynthetic enzymes of SA and NHP. (p. 37 right col. ¶ 1).  The instant disclosure fails to remedy the deficiencies of the prior art.  The disclosure in view of the teachings of the prior art fails to adequately describe the structures that are necessary and sufficient for the regulation of SA biosynthesis in plants as such fails to describe the claimed genus of alterations that will increase SA in guayule plants.    The working examples taught by Applicant are deemed insufficient to enable one of ordinary skill in the art to perform the method steps or make the claimed plants as encompassed by the claims without undue experimentation, experimentation that would necessarily entail the discovery of at least the different classes of transcription factors regulating SA biosynthesis expression in guayule through trial and error genetic analysis. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miura, et al. "Regulation of water, salinity, and cold stress responses by salicylic acid." (Frontiers in plant science 5 (2014): 4) in view of Scheller et al. (US 20180127767 A1), taken with evidence of the instant disclosure.
Applicant claims an altered guayule, parts and progeny thereof, that produces more rubber than an amount of rubber produced by a non-altered guayule comprising an alteration that causes said altered guayule to produce an increased amount of rubber, said alteration being an increase in amount of salicylic acid within said altered guayule; wherein said alteration causes said altered guayule to produce more rubber than said amount of rubber produced by said non-altered guayule (Claim 1), the altered guayule of Claim 1, wherein said increase in said amount of salicylic acid within said altered guayule comprises administering salicylic acid to a guayule to generate said altered guayule; and wherein said salicylic acid causes said altered guayule to produce more rubber than said amount of rubber produced by said non-altered guayule (Claim 2), a germplasm of said altered guayule of Claim 1, wherein said germplasm comprises said alteration (Claim 3), a seed of said altered guayule of Claim 1, wherein said seed comprises said alteration (Claim 4).
Applicant further claims a method for increasing an amount of rubber produced by an altered guayule compared to an amount of rubber produced by a non-altered guayule, said method comprising an alteration, the alteration being increasing the amount of salicylic acid within said altered guayule, wherein said alteration causes said altered guayule to produce more rubber than said amount of rubber produced by said non-altered guayule (Claim 5), the method of Claim 5, wherein said increasing said amount of salicylic acid within said altered guayule comprises administering salicylic acid to said guayule to generate said altered guayule; and wherein said salicylic acid causes said altered guayule to produce more rubber than said amount of rubber produced by said non-altered guayule (Claim 6), the method of Claim 5, further comprising exposing said altered guayule to between approximately 7°C and approximately 15°C for approximately 8 hours per day (Claim 8), an altered guayule produced by the method of Claim 5, wherein said altered guayule comprises said alteration and produces more rubber than the amount of rubber produced by a non-altered guayule (Claim 9), an altered seed of an altered guayule produced by the method of Claim 5, wherein said altered seed comprises said alteration (Claim 10).
The limitation that the plants are exposed for cooler temperatures for approximately 8 hours per day is interpreted to mean that the plants are exposed to at least one 8 hour period of the recited temperature ranges.
Miura et al. teaches that exogenous application of SA increases drought stress tolerance in diverse plant species such as wheat, muskmelon, tomato and bean.  Miura et al. teaches that application of SA to seeds improves drought stress in those plants.  (p. 4 left col. ¶ 4 – right col. ¶ 1).  The method of exogenous application of SA to said plants and plants produced by the method (comprising an alteration increasing SA) are inherent to the teachings of Miura et al.
Miura et al. does not teach administering SA to guayule plants or seeds or exposing said altered guayule to between approximately 7°C and approximately 15°C for approximately 8 hours per day.
Scheller et al. teaches that latex production in guayule is induced under cold and/or drought stress. (¶0007). Scheller et al. teaches a method of engineering a guayule plant to increase latex production, the method comprising: introducing an expression cassette into the guayule plant, wherein the expression cassette comprises a polynucleotide encoding a DREB/CBF or DEAR transcription factor operably linked to a promoter and culturing the plant under conditions in which the transcription factor is expressed, a plant made by the method and a seed from the plant (Claims 1, 9 and 11).  Scheller et al. teaches that overexpression of CBF in plants has been shown to improve tolerance to drought, cold, and/or salt stress. (¶0031). Scheller et al. further teaches the treatment of guayule plants with cool growing temperatures (5°C for 13 hours to 25°C for 11 hours) to promote rubber production.  (¶0063).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to administer SA, as taught by Miura et al. to guayule as taught by Scheller et al.  One having ordinary skill in the art would have been motivated to do so because Miura et al. teaches the advantage of improving drought stress tolerance in a variety of plants by the exogenous application of SA, and Scheller et al. teaches that exposing plants to drought stress and cold stress increases rubber production – an obviously useful outcome for rubber production in guayule.  Scheller et al. teaches increasing CBF production in guayule plants, which increases drought and cold tolerance.  One of ordinary skill in the art would have recognized the utility of reducing the negative effects of drought stress in guayule plants by applying exogenous SA to the plants or seeds of the plants as taught by Miura et al., while improving rubber production by exposing plants to said stress as taught by Scheller et al.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the application of SA as taught by Miura et al. such that the plants are treated for at least one 8-hour period of temperatures in the 7°C - 15°C range. One having ordinary skill in the art would have been motivated to do this because Scheller et al. teaches that exposure to cooler temperatures stimulates rubber production.  With respect to the recited temperature ranges, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  (MPEP 2144.05).  As such, the recited ranges of 7°C - 15°C are deemed obvious in view of the teachings of overlapping ranges by Scheller et al.  As such the claims are deemed obvious in view of the teachings of the prior art.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Primary Examiner, Art Unit 1662